Opinion by
President Judge Crumlish, Jr.,
On May 28, 1987, we entered an Order granting reargument of this matter limited to the issue of whether, pursuant to our prior Order and Opinion in Broadwood Chuckwagon v. Workmen's Compensation Appeal Board (Stovall), 74 Pa. Commonwealth Ct. 426, 459 A.2d 1355 (1983) (Broadwood Chuckwagon 1), claimant Marion Stovall’s benefits should terminate when her child reached the age of eighteen.1
The pertinent facts are set forth in Broadwood Chuckwagon I and are not in dispute. There we held that the claimant, whose son was killed by a co-employee, had established the requisite dependency to be entitled to benefits under Section 307(5) of The Pennsylvania Workmen’s Compensation Act (Act).2 We concluded that, because Stovall was obligated to support her minor children, the amount of the decedents contribution attributable to the minor sister’s college *216tuition was a necessity of life,3 but only until the decedents sister reached the age of eighteen years. Broadwood Chuckwagon I, 74 Pa. Commonwealth Ct. at 430, 459 A.2d at 1357.
It is Stovalls position that the Board properly awarded benefits to continue indefinitely on the ground that the Board “[knew] of no authority for a change of dependency status after the date of injury.” Board decision, p. 2, Record Item No. 31.
As authority for her contention, Stovall relies on DeGuffroy & Associates v. Workmen's Compensation Appeal Board (Bianchetti), 94 Pa. Commonwealth Ct. 566, 503 A.2d 994 (1985), where this Court held that dependent parents are entitled to benefits until they die. Id. at 567, 503 A.2d at 994. DeGuffroy, in turn, relied for its authority upon Kreider v. Workmen's Compensation Appeal Board, 10 Pa. Commonwealth Ct. 79, 308 A.2d 187 (1973). We find Stovalls reliance on these cases misplaced.
In DeGuffroy the employer filed a modification petition, contending that the claimants status had changed insofar as her income exceeded her expenses. There, the Court noted that Section 413 of the Act, 71 P.S. §772, governing modification or termination, has no provision recognizing an economic change in the status of a dependent parent.4 However, the instant case is an *217appeal from an initial determination of dependency, which is governed by Section 307(5) and is thus distinguishable.
In Kreider, where the employer did appeal a finding of dependency, there was neither a showing nor even an assertion that a change in the claimants status would occur. The sole allegation of error set forth by the appellant was that the Board had no authority to grant unlimited benefits in the face of legislative amendments eliminating the Acts 500-week limitation to compensation.5
There, we noted that the statute, as amended, no longer contained any time limit to dependency benefits but did include termination of benefits for death or remarriage of a dependent. On this basis, a panel of this Court concluded that dependent parents were entitled to benefits until they died. Indeed, Stovall argues, this amendment to the Act compels no other interpretation. However, this silence as to any durational limit does not admit that a dependent is eligible indefinitely. It merely means that the legislature in its wisdom chose to do away with the arbitrary cutoff of benefits.
In fact, the pertinent provision under which we decide this matter states:
Compensation shall be payable under this section to or on account of any child, brother, or sister, only if and while such child, brother, or sister, is under the age of eighteen unless such child, brother or sister is dependent because of disability ... or unless such child is enrolled as a full-time student in any accredited educational *218institution when compensation shall continue until such student becomes twenty-three.
77 P.S. §562 (emphasis added).
Here, this Court previously determined that Stovall’s dependency, and concomitant compensability, existed on account of the educational expenses of the deceased employee’s sister, which Stovall was obligated to provide until that child reached eighteen. Hence, this Court determined that Stovall was dependent only to the extent of her parental obligations, which obligations would eventually terminate, thus rendering her no longer dependent.
Although the Board in its decision perceived “no authority for a change in dependency status,” we note that Section 307 provides that “[s]hould any dependent of a deceased employe die or remarry, or should the widower become capable of self-support, the right of such dependent or widower shall cease.” 77 P.S. §562.6 What, if anything, are these limits to compensability, if not a recognition that dependency can change either through a change in financial or marital status? Indeed, implicit in this provision for cessation of benefits to dependents who remarry is a recognition that a change in family status can lead to a change in dependency status.
We believe that a determination of dependency subject to a subsequent condition, such as the one we de*219scribed in Broadwood Chuckwagon I, comports with the overall objective of the Act, which is to compensate persons who are actually dependent to some extent upon a deceased worker whose death was work-related. Walzer v. Workmen's Compensation Appeal Board (Globe Security, Inc.), 69 Pa. Commonwealth Ct. 468, 451 A.2d 799 (1982). See also Eichmann v. Dennis, 347 F.2d 978 (1965).
Accordingly, we will reverse the Boards order and remand for computation of benefits for dependency from the time of the decedents death until Stovalls minor child’s eighteenth birthday.
Order
The order of the Workmens Compensation Appeal Board, No. A-87509 dated November 15, 1985, is reversed and this case is remanded to the Board for a computation of benefits based on dependency from the time of decedents death until claimant’s minor child’s eighteenth birthday.
Jurisdiction relinquished.

 In Broadwood Chuckwagon I, we modified the Board’s order and remanded for a determination of dependency benefits. The employer petitioned for review of the Board’s subsequent order granting dependency benefits to Stovall for life. Argument on this petition was considered by a panel of this Court in February of 1987 and heard before the Court en banc on September 16, 1987.


 Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §561(5).


 To establish dependence, a claimant must show actual dependency and that the decedent child’s earnings were required “to provide the parent with some of the ordinary necessities in keeping with his station in life.” DeGuffroy & Associates v. Workmens Compensation Appeal Board, 52 Pa. Commonwealth Ct. 58, 61, 415 A.2d 437, 438 (1980).


 We note that Section 413 authorizes modification “upon proof that the disability of an injured employe has increased, decreased, recurred or has . . . ceased or that the status of any dependent has changed. (Emphasis added.)


 In 1968, the legislature deleted that portion of the Act which stated that compensation benefits due dependent parents were limited to 500 weeks. Act of January 17, 1968, P.L. 6.


 This Court found that this provision unconstitutionally violated the equal protection clauses of the Commonwealth and U.S. Constitutions, Oknefski v. Workmen's Compensation Appeal Board, 63 Pa. Commonwealth Ct. 450, 439 A. 2d 846 (1981). Rather than declaring the statute a nullity, we extended a widows standard under the statute to widows and widowers alike. Califano v. Westcott, 443 U.S. 76 (1979). We are also instructed that a statute with a designation to a single sex shall be deemed to refer to both sexes when it would otherwise deny or abridge equality of rights. 1 Pa. C. S. §2301. However, this elimination of gender-based references in the statute does not change the underlying rationale.